     Case 3:18-cv-02825-L-BH Document 7 Filed 05/30/20                             Page 1 of 3 PageID 28



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

STATE OF TEXAS,                                           §
                                                          §
          Petitioner,                                     §
                                                          §
v.                                                        §        Civil Action No. 3:18-CV-2825-L
                                                          §
WILLIAM TYRONE WILLIS,                                    §
                                                          §
          Respondent. 1                                   §

                                                     ORDER

         On April 23, 2020, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 6), recommending that the court dismiss without prejudice this removed action by pro se

Respondent William Tyrone Willis (“Respondent”) under Federal Rule of Civil Procedure 41(b)

for failure to prosecute or comply with court orders. Specifically, she recommended dismissal, as

Respondent had not filed an amended notice of removal, or paid the required $400 filing fee or

filed a motion to proceed in forma pauperis (“IFP”) as ordered. See Docs. 4 & 5. No objections

to the Report were filed.

         The court agrees that this action should be dismissed without prejudice but for a different

reason than that stated by the Magistrate Judge. Magistrate Judge Ramirez notes that Respondent’s

“filing purported to remove a state court case, but it failed to clearly identify the case and did not

indicate whether it was pending before the state court.” Report 6. One of the Magistrate Judge’s



1
 In William Tyrone Willis’s Notice of Removal (Doc. 3), he refers to himself as “Defendant,” which the docket sheet
also reflects, but in his attached “Notice of Petition; and, Verified Petition for Warrant of Removal,” he refers to
himself as “Petitioner.” The Report, however, refers to him as Respondent. The court notes that Mr. Willis is the one
seeking relief, and while the action was removed in his role as a defendant, his request for relief puts him in the
position of a plaintiff or petitioner. As the Report refers to Mr. Willis as Respondent, however, the court will do the
same to avoid confusion.
Order – Page 1
     Case 3:18-cv-02825-L-BH Document 7 Filed 05/30/20                                Page 2 of 3 PageID 29



previous orders notes that Respondent seeks removal of his state court action under 28 U.S.C. §

1443, 2 but that his notice failed to comply with the requirements of 28 U.S.C. § 1446. Doc. 4.

Accordingly, she directed Respondent to file a compliant amended notice of removal. Id.

Respondent, however, did not comply with this order. Because Respondent did not file an

amended notice of removal setting forth the basis for this court’s jurisdiction, this court is unable

to determine whether it has authority to entertain this action.

           When the court cannot ascertain whether it has jurisdiction over a removed action, the

proper procedure is to remand the action to the state court from which it was removed. See

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). Respondent,

however, does not clearly explain from which court this action was removed. Accordingly, the

court cannot remand this action and, instead, in the interest of judicial economy, dismisses without

prejudice this action for lack of subject matter jurisdiction.

           Even if the court liberally construes Respondent’s Petition (Doc. 30) as a civil rights

complaint under 42 U.S.C. § 1983, which would establish subject matter jurisdiction, he also failed

to comply with Magistrate Judge Ramirez’s order to pay the required $400 filing fee or file a




2
    28 U.S.C. § 1443 provides:

           Any of the following civil actions or criminal prosecutions, commenced in a State court may be
           removed by the defendant to the district court of the United States for the district and division
           embracing the place wherein it is pending:

           (1) Against any person who is denied or cannot enforce in the courts of such State a right under any
           law providing for the equal civil rights of citizens of the United States, or of all persons within the
           jurisdiction thereof;

           (2) For any act under color of authority derived from any law providing for equal rights, or for
           refusing to do any act on the ground that it would be inconsistent with such law.


Order – Page 2
    Case 3:18-cv-02825-L-BH Document 7 Filed 05/30/20                              Page 3 of 3 PageID 30



motion to proceed IFP. See Doc. 5. The court, therefore, determines that this action is dismissible

without prejudice for failure to comply with a court order or failure to prosecute under Rule 41(b). 3

         Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them, as

supplemented, as those of the court. As the court discussed, it dismisses without prejudice this

action for lack of subject matter jurisdiction. Alternatively, this action is also dismissed without

prejudice for failure to comply with a court order under Rule 41(b).

         The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 & n.21 (5th

Cir. 1997). The court concludes that any appeal of this action would present no legal point of

arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Respondent may challenge this certification by filing a separate

motion to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals

for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

         It is so ordered this 31st day of May, 2020.


                                                                _________________________________
                                                                Sam A. Lindsay
                                                                United States District Judge




3
  Rule 41(b) allows a court to dismiss an action for a plaintiff’s failure to prosecute or comply with a court order. As
the court previously noted, Respondent is the one seeking relief despite his characterization as a respondent. The
court, therefore, determines that Rule 41(b) is an alternative basis for dismissal, assuming that it has jurisdiction to
entertain this action.
Order – Page 3
